Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification of the Record
	Previously, in the office action mailed 11/12/2020. Rejection headers for the rejections of claims 2 – 7 incorrectly stated the reference Fujii, JP2009043526A was used in combination with the primary reference Ushiyama, US20160268612A1 in teaching claim 1. The correct header should have stated “unpatentable over Ushiyama, US20160268612A1, and Shang, JP6229145B2 as applied to claim 1 above”. 
Remarks
Claim 1 has been amended. 
Status of claims 
	Claims 1 – 7 have been rejected under 35 USC § 103.
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the current office action, a newly cited reference, Nakamoto, US20150303496A, is used to modify the fuel cell system of Ushiyama, thus, obviating the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama, US20160268612A, and Nakamoto, US20150303496A.
Regarding claim 1, Ushiyama teaches a fuel cell system (fuel cell system)[0003] comprising:

	an anode off-gas discharge path (not shown but inherent feature which routes fuel exhaust gas to eventually be led to air exhaust port (34))[fig. 1][0013] through which an anode off-gas exhausted from the anode of the fuel cell is discharged [0013]; 
an electric power converter (power converter (16)) [figs. 1-3] that converts the electric power output from the fuel cell (fuel cell module)[0003] [0007]; 
a case (casing (18) forming power converter chamber (40) with partition plate (52)) that houses the electric power converter [figs. 1-3] ; 
a first air feeder (air intake fan (46)) [0044]  that supplies air to the case (power converter chamber (40)) [fig. 3]; 
a housing (casing (18) ) that houses the fuel cell (fuel cell module)[0003], the case (power converter chamber (40)), and the first air feeder (air intake port (32))[0038]; and
 an air discharge path (flow channel section (42s)) [fig. 3] through which the air having passed through the case (power converter chamber (40))[0034] is discharged to outside of the housing (i.e., air travels through communication ports (52a) into the fuel cell module chamber (50) and through ventilation outlet ports (38) to exit outside of casing (18))[0030] [0035] [0040], 
	Ushiyama does not teach wherein a downstream end of the anode off-gas discharge path is directly connected to the air discharge path (flow channel section (42s))[0034] so as to allow unburned anode-off gas to be diluted by the air in the air discharge path.
	Nakamoto teaches a fuel cell system (power generation system (10)) comprising a fuel cell (SOFC (13)), wherein an anode off-gas discharge path (exhaust fuel line (43)) is branched into an exhaust line (44) to discharge unburned anode-off gas externally and into exhaust fuel gas supply line (45) linked .
	Claims 2 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama, US20160268612A1, and Nakamoto, US20150303496A as applied to claim 1 above, and further in view of Morita, JP2008243633A.

Regarding claim 2, combined Ushiyama teaches the fuel cell system according to claim 1, 
Further, Ushiyama teaches a second air feeder (ventilation fan) [0030] that supplies air to the heat exchanger (auxiliary equipment (14)), wherein the housing (casing (18)) further houses the heat exchanger (auxiliary equipment (14)), and the second air feeder (ventilation fan) [0030].
 	Ushiyama does not teach the fuel cell system of claim 1 further comprising: a heating medium circulation path through which a heating medium that recovers heat generated in the fuel cell is circulated; a heat exchanger disposed in the heating medium circulation path 
	Morita teaches using a heat exchanger (cooler (51)) [0033] in a heating medium circulation path (cooling water circuit (52)) [0033] through which a heating medium (cooling water) that recovers heat generated in the fuel cell [0033]. This heating medium circulation path allows for control of the fuel cells temperature [0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the heat exchanger and heating medium circulation path of Morita with the air feeder of Ushiyama to have greater temperature control over the fuel cell.

	Regarding claim 3, combined Ushiyama teaches the fuel cell system according to claim 2,
Further, Ushiyama teaches wherein the air discharge path includes: a first discharge path (air exhaust port)(34)[fig. 1][0013] extending from an air outlet provided in the housing (casing (18))[0040] to the case (power converter chamber (40))[0035]; and a second discharge path (ventilation outlet port (38)) branched from the first discharge path (flow channel section (42s))[0034] [0013] and extending to the heat exchanger (auxiliary equipment (14)) [fig. 1].

	Regarding claim 4, combined Ushiyama teaches the fuel cell system according to claim 3. 
Further, Ushiyama teaches wherein the downstream end of the anode off-gas discharge path (air exhaust port)(34)[fig. 1] is connected to the first discharge path (flow channel section (42s))[0034].

	Regarding claim 5, combined Ushiyama teaches the fuel cell system according to claim 3. 
Further, Ushiyama teaches wherein the downstream end of the anode off-gas discharge path (air exhaust port)(34)[fig. 1]  is connected to the second discharge path (ventilation outlet port (38)).

	Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama, US20160268612A1, and Nakamoto, US20150303496A as applied to claim 1 above, and further in view of Yukimasa, US20180175409A1.

	Regarding claim 6 combined Ushiyama teaches the fuel cell system according to claim 1, wherein: 
Further, Ushiyama teaches the first air feeder (air intake port (32))[0038] includes a fan (air intake fan (46)) [fig. 3]  
Ushiyama does not teach a hood that surrounds the fan (air intake fan (46)) [fig. 3], and an inside of the housing is ventilated by causing air to pass through a space formed between the hood and the housing by the first air feeder (air intake port (32)) [0038].
Yukimasa teaches a hood covering an axial-flow fan used in the housing of a fuel cell system [0129][0131][fig 8]. The hood is used increase control of airflow [0131]. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the air feeder structure of Ushiyama with a hood covering the fan to increase the control of airflow. 
	Regarding claim 7, combined Ushiyama teaches the fuel cell system according to claim 6.
Further, Ushiyama teaches as well as wherein air flowing into the housing from an air inlet (air intake port (32) provided therein passes through the space (air intake channel (42)), then flows sequentially through the hood of Yukimasa [0129], the case (power converter chamber (40)), and the air discharge path (air exhaust port)(34)[fig. 1], and is discharged to the outside of the housing [fig. 1].
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Slifka can be reached on 571–270-5838 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724            

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724